Citation Nr: 1228682	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  07-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability of the left knee status-post total knee replacement arthroplasty, to include as secondary to a service-connected disability of the right knee.

2.  Entitlement to service connection for a disability of the left foot, to include as secondary to a disability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO, in pertinent part, denied entitlement to service connection for degenerative joint disease of the left knee with a total knee replacement and for a left foot disability.  

This matter was previously before the Board in January 2011, at which time the Veteran's claims were remanded for further development, including a new VA examination for the Veteran's left leg and foot disabilities.


FINDINGS OF FACT

1.  The Veteran was granted service connection for a right knee disability in August 2006.

2.  The Veteran's current left knee disability; degenerative arthritis, status-post total knee arthroplasty; is proximately due to his service-connected right knee disability.

3.  The Veteran's current left foot disabilities include pes planus with degenerative changes, status-post calcaneal osteotomy and tendon transfer, and acquired cavovarus deformity secondary to radiculopathy of the left lower extremity.

4.  The Veteran's left foot disability; pes planus with degenerative changes, status-post calcaneal osteotomy and tendon transfer; is secondary to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, status-post total knee replacement arthroplasty, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008 & 2011).

2.  The criteria for service connection for a left foot disability, pes planus with degenerative changes, status-post calcaneal osteotomy and tendon transfer, are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection for left knee and left foot disabilities, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (providing that the Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (providing that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection will be granted for a chronic disease identified in service and at any time thereafter within the presumptive period.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a) (2011).  During the pendency of this appeal VA amended the provisions of 38 C.F.R. § 3.310, to place limitations on the circumstances under which it would concede aggravation.  71 Fed. Reg. 52,747 (Sept. 7, 2006).  The amendments have no effect in this case because service connection is being granted on the basis that the claimed disabilities are proximately due to the service connected left knee disability; rather than on the basis of aggravation.

In making all determinations, the Board must fully consider the medical evidence and lay assertions of record.  The Board's duty is to assess the competency and credibility of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran was last provided a VA examination in February 2011.  Regarding his left knee, the Veteran has a current diagnosis of degenerative arthritis status-post total knee arthroplasty.  He has an acquired cavovarus deformity of the left foot, as well as arthritic changes, status post calcaneal osteotomy and tendon transfer.  Prior examinations have consistently shown that the Veteran experiences pes planus.

The Veteran's service treatment records are devoid of any evidence of injury or treatment for the left knee and left foot during service.  The Veteran does not assert, however, that he injured either his left knee or left foot during service; rather, he claims that his left knee and left foot disabilities are secondary to his right knee disability, either (a) as the result of the altered gait caused by the right knee disability, or (b) based on the fact that he suffered a 1988 accident due to weakness in his right knee, and that accident caused his left knee injury, leading to the current left knee disability and the current left foot disability.

While in service in 1960, the Veteran sprained his right knee during training.  In October 2003, with a diagnosis of degenerative joint disease of the right knee, the Veteran had a right total knee replacement arthroplasty.  Shortly thereafter, in February 2004, he was provided a proximal patellar realignment to address his dislocating right patella, status-post right total knee replacement.  He was granted service connection for a right knee disability in August 2006.

In 1988, as noted in each of the Veteran's examination reports (August 2006, January 2008, December 2008, and February 2011); the Veteran injured his left knee.  

The Veteran explained during his Decision Review Officer (DRO) hearing that in 1988 he was working on a construction site, driving a dump truck.  At the time of his injury, he swung his legs out of the cab of the truck to exit the vehicle, and placed his right foot on the step that was next to the fuel tank.  The weakness in his right leg caused him to slip off that step and fall approximately three feet, landing with all of his weight on his left foot, injuring his left knee.

Although there are no medical records dating to 1988 in the file, the Veteran has consistently indicated to his examiners that he thereafter underwent an arthroscopic medial meniscectomy of the left knee to address a tear of the medial meniscus resulting from the 1988 accident and has had ongoing left knee symptoms.

In March 2004, the Veteran had a left total knee replacement to address degenerative joint disease of the left knee.  As part of the surgery, his left femur was rotated externally four degrees.  

X-rays taken in March 2004 during the Veteran's recovery from surgery noted that his left knee arthroplasty demonstrated "near anatomic alignment."  

In August 2004, the Veteran saw Dr. S.A.H. concerning a "slowly worsening varus deformity of the left hindfoot."  He informed the doctor that the problem began about a year earlier, and that he had a recent left knee replacement, but did not have any problems following the knee replacement.  He also indicated that he had a history of back pain.  He denied numbness or tingling, but noted instability and interference with physical activity.  

Physical examination showed a significant varus of the left hindfoot measuring about 10 degrees, with cavus alignment to the forefoot and mild clawtoe formation.  Dr. S.A.H. ordered an EMG to rule out a central or peripheral lesion which could have caused peroneal weakness leading to the left foot deformity.  

The Veteran was provided an electrodiagnostic study in August 2004.  Physical examination at the time of the study showed strength of 5 out of 5 in the left lower extremity, with the exception of the left extensor hallucis longus muscle, which was 4 out of 5, and left ankle plantar flexion, which was 4+ out of 5.  Sensory examination was intact.  Reflexes were 1 throughout left lower extremity, with the exception of the left Achilles reflex, which was 1+.  The results of the EMG showed left lumbar radiculopathy, with the root level most likely at the L5 vertebrae.  

In October 2005, the Veteran had a tendon transfer and calcaneal osteotomy of the left foot to address peroneal tendon dysfunction, cavovarus deformity, and issues of weakness and instability uncorrected by bracing.

The Veteran was provided VA examinations for his knees and feet in August 2006.  The Veteran informed the examiner of the history of his left knee disability, including that he did not injure his left knee in service, that he had a work-related sprain of his left knee in 1988, with a torn meniscus, and that he had a total knee replacement in 2004.  

Regarding his left knee, he had no pain, but experienced easy fatigability, lack of endurance, and an inability to squat.  Physical examination of the left knee showed painless but limited flexion of the left knee joint to 120 degrees, with full extension.  His left knee did not demonstrate instability.  The examiner diagnosed a left knee sprain, status-post meniscectomy, and severe degenerative osteoarthritis of the left knee, status-post total knee replacement.  The examiner opined that the left knee disability was "not service-connected" based on a lack of an in-service injury or aggravation of a pre-service disability.  

Concerning his left foot, he reported foot pain, with flare-ups when he was standing upright for long periods of time and when he walked.  Physical examination showed a well-healed surgical scar resulting from the prior osteotomy and tendon transportation.  The examiner noted that "[t]he patient had this surgery because of deviation of the left calcaneus after the total left knee prosthesis."  There was a mild flattening of the longitudinal arch.  He had full range of motion in all metatarsophalangeal joints and the ankle joint, but had increased pain after walking.  

The examiner diagnosed a pes planus deformation after total left knee replacement with valgus deformation of the calcaneus, status-post osteotomy.  It was his opinion that the left foot disability was not due to service: "The patient had a work-related injury of the left knee joint with a meniscectomy and he does not have any history of injury of the left foot when he was in the military service."

The Veteran had a new VA examination for his left knee in January 2008.  He again informed the examiner of his 1988 non-service injury of the left knee.  The Veteran had a mild limp on the left leg related to left ankle and left foot conditions.  He had not experienced any incapacitating episodes over the previous twelve months, was not experiencing knee pain, and was not taking any pain medication for his knee.  The examiner continued the diagnoses of left knee strain and severe degenerative osteoarthritis of the left knee joint.  The examiner opined that the Veteran's left knee disability was related to his 1988 left knee injury, and was unrelated to service.

As noted above, the Veteran described the circumstances of his 1988 left knee injury during his July 2008 DRO hearing.  He also indicated he had been "knock-kneed," and that when his left knee was replaced, his leg was straightened, causing his left foot to begin to roll to the "outside" in an extreme manner, a symptom addressed by his subsequent osteotomy.  He continued to wear orthotics in his shoes to address pain in his feet.

The Veteran was given another VA examination in December 2008, at which time the examiner continued the Veteran's prior knee diagnoses, and opined that the left knee disability was "not likely related to [his] service-connected right knee condition."  The examiner opined, [the left knee] injury is work-related."  

Addressing his feet, the Veteran told the examiner that after his left knee replacement surgery, he began to experience pain in the left foot, ultimately leading to his calcaneal osteotomy.  He was experiencing left foot pain at the time of the examination.  The examiner diagnosed pes planus of the left foot, resulting "from non-service-connected left knee total replacement with deformation of left foot and calcaneus in valgus."

The December 2008 examination also addressed the etiology of the right foot disability.  The examiner opined, "pes planus of the right foot is at least as likely as not related to the patient's service-connected right total knee replacement with straightening of the right knee joint and increasing of the pes planus deformation of the right foot.  This is a residual from this surgery."  

In January 2009, the Veteran was granted service connection for a right foot disability, secondary to his service-connected right knee disability, status-post total right knee replacement.

Following a Board remand, the Veteran was provided a fourth VA examination, in February 2011, because prior examinations had not addressed whether the Veteran's service-connected right knee disability made him more susceptible to sustaining the injury that led to his left knee disability.  Addressing the Veteran's left knee etiology, the examiner opined that the Veteran's left knee disability was not related to his right knee disability, because the in-service right knee injury occurred more than 20 years prior to the 1988 left knee injury, and "[c]urrent medical theories do not support the idea that an old injury in one joint causes injury to other joints."  

In noting the circumstances and initial manifestations of the Veteran's left foot disability, the examiner stated that "[b]owlegged [sic] corrected with L knee surgery caused L foot deformity."  The Veteran had described himself as "knock-kneed," and the record contains no other reports that he was "bowlegged."  It is also unclear whether the quoted statement was derived from a statement by the Veteran, came from the examiner's review of the record, or was the examiner's opinion.  

X-rays of the left foot showed an old fracture of the calcaneum, with callus formation and spurring over the plantar aspect of the calcaneum, changes related to osteoarthritis, and atherosclerotic calcifications.  

The examiner stated that the Veteran's left foot disability was less likely than not caused by or the result of his service-connected right knee disability.  The examiner noted the Veteran's August 2004 EMG testing, and opined that the foot disability was more likely than not due to or the result of L5 radiculopathy and/or polyneuropathy, and was less likely than not due to the service-connected right knee disability.  The examiner did not address the relationship between the Veteran's left foot disability and his left knee disability.

The examiner also provided the following opinion:

Arthritis is a degenerative process of aging.  The Veteran has an x-ray from 2006 with degenerative changes noted to the spine, and also to the shoulder, which is a non-weight bearing joint.  The Veteran has diffuse arthritis changes to his joints.  It is less likely than not that his left knee, medial meniscus injury, and degenerative arthritis is due to or the result of or aggr[a]vated by his service connected right knee disability.

It is unclear from the record whether the examiner was addressing the Veteran's left foot disability.

The Board finds that the Veteran's left knee disability warrants service connection.  38 C.F.R. § 3.310.  All of the evidence relates the origin of the current left knee disability, residuals of the 2004 left knee arthroplasty, to the 1988 accident.

The remaining question is whether the 1988 injury was caused by the service connected right knee disability.

The only evidence of record concerning how the 1988 accident occurred is the Veteran's testimony under oath at the July 2008 DRO hearing.  He testified that the reason he fell and injured his left knee was because he slipped due to the weakness in his right knee, a joint for which he was ultimately granted direct service connection.  The Veteran's testimony in this regard is competent, as a layperson is competent to report on the onset of symptoms and their continuity, as well as the circumstances surrounding the 1988 accident.  See Kahana, 24 Vet. App. at 438.  The testimony is also credible.  Wood, 1 Vet. App. at 193; Dalton, 21 Vet. App. at 38.  The Veteran has been consistent throughout the appeals period, informing every VA examiner that he injured his left knee in a workplace accident in 1988, many years after service.  Although the examination reports do not provide further details on that accident, there is nothing in the record to contradict the Veteran's testimony at his DRO hearing concerning the injury.  

While the February 2011 medical opinion went against the Veteran's claim inasmuch that it suggested old injuries do not cause new injuries, the examiner did not address the Veteran's contention as to the circumstances of the accident.  Those circumstances are determinative of this appeal.  The reason the Veteran fell and injured his knee in 1988 was because the weakness in his right knee caused him to slip and fall while exiting a dump truck.  The Veteran's right knee disability was subsequently granted direct service connection.  Thus, the original left knee injury, which led to the current disability, was proximately caused by the service-connected right knee disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998) (holding that service connected was possible where a service connected disability caused a fall that in turn caused additional disability); 38 C.F.R. § 3.310(a).  

There are negative medical opinions, but these do not consider whether weakness in the right knee caused the fall that lead to the left knee disability.  Hence, the weight of the evidence is to the effect that the current left knee disability is proximately due to the service connected right knee disability.  Service connection is warranted.  

The Board also finds that the Veteran's left foot disability warrants service connection, secondary to the now-service-connected left knee disability.  38 C.F.R. § 3.310.  

The evidence of record shows that the Veteran has multiple disabilities of the left foot, including pes planus with degenerative changes, status-post calcaneal osteotomy and tendon transfer.  

The most recent examiner diagnosed the left foot disability as a cavovarus deformity secondary to radiculopathy of the left lower extremity secondary to degenerative changes at the L5 level of the spine.  This is contrary to the weight of the other medical evidence; however.  

The February 2011 examiner did not address the etiology of the Veteran's history of pes planus and calcaneal osteotomy.  Two medical opinions of record, those of the December 2008 and August 2006 VA examiners, associate the Veteran's foot disabilities with his left knee disability.  The December 2008 examiner specifically stated that the Veteran's pes planus resulted "from non-service-connected left knee total replacement with deformation of left foot and calcaneus in valgus."

The August 2006 examiner stated the etiology of the foot disability less clearly.  He diagnosed "[p]es planus deformation after total left knee replacement . . . ."  In support of that diagnosis, he stated, "[t]he patient had a work-related injury of the left knee joint with a meniscectomy and he does not have any history of injury of the left foot when he was in the military service."  The examiner's statements can reasonably be read to associate the left foot disability with the left knee disability.

The Board also finds the December 2008 examiner's opinion concerning the Veteran's right foot - which was subsequently service-connected - persuasive in evaluating the various medical reports.  

The December 2008 examiner opined that the "pes planus of the right foot is at least as likely as not related to the patient's service-connected right total knee replacement with straightening of the right knee joint and increasing of the pes planus deformation of the right foot.  This is a residual from this surgery."  The Veteran's left and right knees were both replaced with a few months of each other.  In each instance, the Veteran's feet began to subsequently experience pain related to the realignment.

To the extent that the medical evidence related to the etiology of the left foot disability is in conflict, the Board finds the December 2008 and August 2006 examination reports to be more persuasive than the February 2011 examination report.  See Owens, 7 Vet. App. at 433; Willis, 1 Vet. App. at 70.  

The December 2008 and August 2006 examination reports addressed the relationship between the Veteran's left knee disability and his left foot disability; the February 2011 examiner focused solely on the issue of radiculopathy, ignoring the potential effects of the left knee disability, and the left total knee replacement, on the Veteran's left foot.  Thus, the December 2008 and August 2006 examination reports fully addressed the relevant facts, and provided more complete bases for the resulting opinions.  As noted above, a medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, the Board finds that the evidence is in favor of granting service connection for the Veteran's left foot disability, as secondary to his left knee disability, which is likewise being granted service connection pursuant to this decision.  38 C.F.R. § 3.310.



ORDER

Entitlement to service connection for a disability of the left knee is granted.

Entitlement to service connection for a disability of the left foot is granted



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


